In re State of Louisiana;—Plaintiff; Applying For Writ of Certiorari and/or Review, Parish of Orleans, Criminal District Court Div. B, No. 524-350; to the Court of Appeal, Fourth Circuit, No. 2016-K-0436.
Writ granted. Stay denied. We find the State met its burden to prove that the evidence recovered is admissible pursuant to La. C.Cr.P, art. 703. We find the District Court did not abuse its discretion. Accordingly, we vacate and reverse the Court of Appeal’s ruling granting the motion to suppress. We hereby deny defendant’s motion to suppress and remand for further proceedings.
HUGHES, J„ would deny.